DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ..

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 3830260 to Baviello (Baviello).

(Baviello, abstract, title) of an inspection well, comprising: 
a curved loading plate (58/68, fig. 1, column 3, lines 19-36) having a same inner diameter with the inspection well (as shown in cross section of fig.2, the gasket material conforms to the inner surface of the pipe giving it an inner diameter that is the same as the wall of the pipe), wherein a plurality of grouting holes are provided on the curved loading plate (column 3, lines 34-36 describes the layer 68 as being cork.  Cork is a porous material having a plurality of holes.  The outer surface of the cork material is described as being loaded with a suitable and conventional sealant or caulking composition); 
a base (22, fig. 1, column 2, lines 45-47); and 
a telescopic adjustment device (14, fig. 1, column 2, lines 39-43), comprising a padding plate (16, fig. 1, column 2, lines 43-45), an adjusting screw rod (30, fig. 1, column 2, lines 48-51) and an adjusting nut (34, fig. 1, column 2, lines 51-53), 
wherein: the padding plate is fixed to an inner side face of the curved loading plate (shown in fig. 1); and 
the adjusting nut is fixed to an inner side face of the base (the adjusting nut 34 if fixed to the inner side face of the base 22 by the slot 36 and the shank 38 of the nut as shown in fig. 1 and described at column 3, lines 1-5); 
wherein: one end of the telescopic adjustment device is connected to the inner side face of the curved loading plate (shown in fig. 1 and described at column 3, lines 6-9), and the other end of the telescopic adjustment device is connected to the base (shown in fig. 1 and described at column 3, lines 1-5); 
the telescopic adjustment device is able to adjust a distance between the curved loading plate and the base (column 3, lines 14-18).  

With regard to claim 2, Baviello discloses the support tool, as recited in claim 1 as set forth above, and further discloses wherein: 
one end of the adjusting screw rod is fixed to the padding plate (the end of the screw rod that engages journal block 28 fixed to the padding plate via link 42), and the other end of the adjusting screw rod is connected to the adjusting nut in a threaded connection (shown in fig. 1).

Allowable Subject Matter
Claims 6-8 are allowed.
 Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to method claim 6, the prior art of record fails to teach or disclose the specific method claimed of a first step of hoisting a support tool to a leakage and seepage position of a wall wherein construction personnel access the leakage and seepage position through a ladder and placing the support tool using a hoist and then rotating an adjusting nut or an adjusting screw rod to extend a telescopic adjustment device so that a base and a curved loading plate are respectively in close contact with opposite sides of the inspection well, a second step of drilling a hole into the inspection well wall, a third step of injecting a double-slurry quick-setting material into a back of the inspection well wall through the grouping pipe with a grouting system, and a fourth step of rotating the adjusting nut or adjusting screw rod to shorten the telescopic adjustment device after the double-slurry quick-setting repair material sets.  Claims 7-9 depend from claim 6 and are allowed for the same reasons.

With regard to claim 4, the prior art of record fails to teach or suggest a support tool for leakage repair of an inspection well comprising a grouting system that is connected to a grouting hole on a curved loading plate of the support tool through a grouting pipe, together in combination with the other elements.  Claim 5 depends from claim 4 and is allowable for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references made of record in the PTO 892 not set forth above in the rejection disclose references having some but not all of the elements of the claimed apparatus and process.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216.  The examiner can normally be reached on M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753